DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 The Office Action is in response to the application filed February 8, 2021. Claims 1, 4-9, and 12-19 are pending. Claims 12-18 are withdrawn. Claims 1, 4-9, and 19 are examined on the merits herein. 

Response to Arguments
 	Applicant’s arguments with respect to the 103 rejection of claims 1, 4-9, and 19 as being unpatentable over Cohen (US 4,855,305).
 	Applicant argues:
The teachings of Cohen are focused on the use of melatonin for contraception. Cohen describes that melatonin should be administered to a woman daily at least during a 1 to about 7 day period in the cycle (see column 3, lines 53-58 of Cohen). Cohen also teaches that oral administration of melatonin, e.g., in the form of capsules or tablets, is most convenient and is, therefore, preferred (see column 3, line 66 through column 4, line 2 of Cohen). Cohen also teaches that that melatonin may be administered parenterally in injectable doses, and lists water, saline, aqueous sugar solutions and glycols, such as propylene glycol or polyethylene glycol, as possible liquid carriers that may be used for parenteral administration of melatonin (see column 4, lines 13-26 of Cohen). Cohen exemplifies intravenously administering melatonin at the doses of 300 mg, 500 mg and 350 mg in a physiological solution of glucose in saline (see Examples I, II and III in columns 7 and 8 of Cohen). Cohen also exemplifies orally administering melatonin in gelatin capsules in daily doses of 30-1000 mg (see Example V in column 8 of Cohen).
oral administration of melatonin is most convenient and preferred (see paragraph spanning columns 3 and 4 of Cohen). Cohen also exemplifies successfully preparing and administering to human patients daily oral doses of melatonin in gelatin capsules (see Example V in column 8 of Cohen). Thus, one of ordinary skill in the art in view of Cohen would have a greater motivation to prepare oral doses of melatonin, e.g., as gelatin tables, and not an injectable formulation of melatonin.
Even in the event that one of ordinary skill in the art in view of Cohen decided to prepare an injectable formulation of melatonin, one of ordinary skill in the art would fail to arrive at the presently claimed composition comprising a combination of propylene glycol and polyethylene glycol. This is because propylene glycol and polyethylene glycol are mentioned in the specification only once, and only as two different alternatives of a liquid carrier. See column 4, lines 23-26 of Cohen describing that “[preferred liquid carriers include water, saline, aqueous sugar solutions, and glycols such as propylene glycol or polyethylene glycol.” Cohen fails to teach or suggest any advantage of specifically selecting a glycol from the above list of possible liquid carriers for a melatonin injectable formulation. Cohen also fails to teach or suggest combining any of the above listed liquid carriers in a single injectable formulation, let alone combining two specific liquid carriers, such as propylene glycol and polyethylene glycol, and further fails to describe any advantages that may be achieved by using a combination of liquid carriers. Thus, at most, Cohen teaches an injectable formulation of melatonin containing propylene glycol or, alternatively, polyethylene glycol, but not a combination of propylene glycol or polyethylene glycol.

 	With respect to the arguments above, Examiner respectfully notes that Cohen teaches compositions comprising melatonin in injectable doses in addition to oral formulations. While oral formulations may be specifically exemplified by Cohen, injectable formulations are also taught, therefore there would be enough teaching, suggestion, and motivation for the skilled artisan to arrive at injectable compositions. Furthermore, the instant claims are drawn to compositions and not methods. Therefore, the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result 
 	Additionally, Cohen teaches preferred liquid carriers including water, saline, aqueous sugar solutions, and glycols such as propylene glycol or polyethylene glycol. Because the claims of the instant invention employ “comprising of” language, additional active ingredients are not excluded from the formulation. While propylene glycol and polyethylene glycol are taught in the alternative, as contended by Applicant, said carriers are common in the art and are within the purview of the artisan to optimize.
	Applicant further argues:
Prior to Applicant’s discovery, the unexpected and beneficial properties of a pharmaceutical composition of melatonin comprising a combination of propylene glycol and polyethylene glycol, i. e., their high concentrations of melatonin and long-term stability, were not known or appreciated.

 	With respect to the arguments above, Examiner respectfully notes that the instant arguments are not commensurate in scope of the claimed invention. The claims as recited are not limited to particular concentrations which exemplify long-term stability. Moreover, Cohen teaches melatonin in daily doses of about 100 mg to about 10,000 mg which overlap with doses of the instant invention. MPEP, KSR teaches us that under the right circumstances, “obvious to try” can indeed be the basis for a proper conclusion of obviousness. The attorney’s argument fails to account for KSR, which is a Supreme Court case. MPEP 2144.05(II)(B) states: Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
The argument does not provide a reasonable basis to conclude that the examiner failed to establish a prima facie case of obviousness.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

 	Claims 1, 4-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 4,855,305).
  	Cohen teaches compositions comprising melatonin administered in combination with a progestogen and/or an estrogen (column 1, lines 9-12).
Cohen teaches injectable doses of a solution or suspension of melatonin in a physiologically acceptable diluent with a pharmaceutical carrier. The carrier can comprise water or an oil and optionally also can contain a surfactant or other pharmaceutically acceptable adjuvant. Suitable oils include those of animal, vegetable, petroleum or synthetic origin, including peanut, soybean, corn, sesame, castor and mineral oil. Preferred liquid carriers include water, saline, aqueous sugar solutions, and glycols such as propylene glycol or polyethylene glycol (column 4, lines 15-26).
Cohen teaches melatonin is administered in daily doses of about 100 mg to about 10,000 mg (column 6, lines 18-20).
Cohen does not teach specifically teach the amounts of propylene glycol and polyethylene glycol as required by the limitations of claims 5 and 6, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the concentration of the propylene glycol and polyethylene glycol of the solution. Generally, mere optimization of ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Additionally, Cohen is silent with respect to the stability of the melatonin compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned the injectable melatonin compositions as taught by Cohen to possess the stability of the instant invention.
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977) as follows:
Where, as here, the claimed and prior art products are identical or
substantially identical, or are produced by identical or substantially
identical processes, the PTO can require an applicant to prove that the
prior art products do not necessarily or inherently possess the
characteristics of his claimed product. . . . Whether the rejection is based

35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same,
and its fairness is evidenced by the PTO's inability to manufacture
products or to obtain and compare prior art products (footnote omitted).
Overcoming the rejection is very straightforward. One simply replicates the prior art procedure. If the claimed characteristic does not appear at all in the product, or if on repetition, it sometimes does not appear in the product, then the rejection is overcome. Applicant may also overcome the rejection by submitting a declaration as noted above.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1, 4-9, and 19 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627